—In a proceeding pursuant to article 7 of the Family Court Act, the appeal is from an order of disposition of the Family Court, Queens County (Gallet, J.), dated January 11, 1984, which, upon a prior fact-finding determination dated September 7, 1983 that appellant had committed an act which, if committed by an adult, would have constituted the crime of menacing, adjudged him to be a *506juvenile delinquent and placed him in the custody of the New York State Division of Youth for one year. The appeal brings up for review the prior fact-finding determination.
Order of disposition reversed and fact-finding determination vacated, on the law and the facts, and petition dismissed, without costs or disbursements.
We find insufficient evidence to support the view that there was a threat of imminent serious physical injury to the complainant. Thus, the evidence failed to establish that appellant committed an act which, if done by an adult, would have constituted the crime of menacing (Penal Law, § 120.15; see, also, Matter of Carlos V., 55 AD2d 958). Mollen, P. J., Gibbons, Thompson and Bracken, JJ., concur.